EXHIBIT 10.33
UGI CORPORATION
SUMMARY OF DIRECTOR COMPENSATION
The table below shows the components of director compensation effective
October 1, 2010. A director who is an officer or employee of the Registrant or
its subsidiaries is not compensated for service on the Board of Directors or on
any Committee of the Board.
DIRECTORS’ COMPENSATION

                  CASH     EQUITY     COMPONENT     COMPONENT (1)
 
 
Annual retainer
  $ 62,000     2,550 Stock Units
 
           
 
          8,500 Options for the purchase of shares of common stock of the
Registrant.
 
           
Additional Annual Retainer for Audit Committee Members (other than the
Chairperson)
  $ 5,000      
 
           
Additional Annual Retainer for Audit Committee Chairperson
  $ 10,000      
 
           
Additional Annual Retainer for Compensation and Management Development Committee
Chairperson
  $ 10,000      
 
           
Additional Annual Retainer for Corporate Governance Committee Chairperson
  $ 5,000      

      (1)   Stock Units and Options are granted under the UGI Corporation 2004
Omnibus Equity Compensation Plan Amended and Restated as of December 5, 2006

 

 